internal_revenue_service number release date index number -------------------------------- ---------------------------------- -------------------------------- ---------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-128606-10 date january distributing ------------------------------------------------------------ ------------------------------------ controlled ------------------------ ------------------------------------------------------------ company -------------------------------------------------------------------------------------------------- -------------------------------------- shareholder a shareholder b shareholder c shareholder d --------------------------------- ---------------------- -------------------- ----------------------- shareholder e ------------------------------------------------------------------------------------ ---------------------------- shareholder f shareholder g -------------------------- ------------------------ shareholder x -------------------------------------------------------------------------------------------------------------- ------------------------- shareholder y ----------------------- plr-128606-10 shareholder z ----------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------- ------------------------- business a ---------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- state x country z date a b c d e f g h ---------- ----------- ---------------------- -- ----------- ---- --------- --------- --------- --------- --------- dear ----------------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of the proposed transaction defined below the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution defined below i satisfies the business_purpose requirement of sec_1 b of the income_tax regulations ii is being used principally as a device for the distribution of the earnings_and_profits of either distributing or controlled or both see plr-128606-10 a b of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 summary of facts distributing is a closely-held state x corporation that was incorporated on date distributing has always been treated as a subchapter_s_corporation distributing has two classes of stock outstanding class a common_stock and class b common_stock class a and class b have equal rights to operating and liquidating distributions and differ only with respect to vote class a carries a vote per share class b is non-voting distributing has b shares of class a stock and b shares of class b stock outstanding each of which is equally owned by the family a shareholders and the family b shareholders the family a shareholders consist of shareholder a shareholder b shareholder c shareholder d and shareholder e the family b shareholders consist of shareholder x shareholder y and shareholder z distributing is engaged in business a in the united_states the u s business distributing owns all of the stock of controlled a state x corporation for which an election has been made to treat it as a qualified_subchapter_s_subsidiary qsub for federal_income_tax purposes controlled owns a c interest in company a country z entity that is treated as a partnership for u s federal_income_tax purposes company is also engaged in business a the country z business distributing has submitted financial information indicating that the u s business and the country z business has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years significant disagreements have developed between the family a shareholders and the family b shareholders concerning the operation of distributing these disagreements have resulted in an inability to carry on the business effectively and potential litigation accordingly distributing has structured the proposed transaction described below proposed transaction for what is represented to be a valid business_purpose distributing has proposed the following transaction the proposed transaction i distributing will distribute all of the controlled stock to shareholder x and shareholder y in exchange for a portion of their distributing stock of equal value constituting d shares of their class a stock and d shares of their class b stock the distribution plr-128606-10 ii pursuant to sec_1_1361-5 the distribution will cause a termination of controlled’s election to be treated as a qsub with the effect that controlled will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the termination from distributing in exchange for controlled stock the contribution the contribution will be deemed to occur immediately before the distribution iii shareholder z will sell his e shares of class a and f shares of class b distributing stock to the family a shareholders shareholder x and shareholder y will sell their remaining g shares of class a and h shares of class b distributing stock to the family a shareholders shareholder f and shareholder g following the proposed transaction the family a shareholders shareholder f and shareholder g will own all of distributing shareholder x and shareholder y will own all of controlled which will elect to be treated as a subchapter_s_corporation shareholder z will no longer own an interest in distributing or controlled representations the following representations are made with regard to the proposed transaction a the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities b the fair_market_value of the controlled stock and other consideration to be received by shareholder x and shareholder y will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange c no part of the consideration to be distributed by distributing in the distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing d the five years of financial information submitted for the u s business conducted by distributing is representative of the business's present operation and with regard to this business there have been no substantial operational changes since the date of the last financial statements submitted e the five years of financial information submitted for the country z business conducted by company is representative of the business’s present operation and with regard to this business there have been no substantial operational changes since the date of the last financial statements submitted f neither the u s business nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in a plr-128606-10 transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution distributing will have been the principal_owner of the goodwill and significant assets of the u s business and will continue to be the principal_owner following the distribution g neither the country z business nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution company will have been the principal_owner of the goodwill and significant assets of the country z business and will continue to be the principal_owner following the distribution h following the distribution distributing and company the partnership through which controlled will be treated as conducting the country z business will each continue the active_conduct of its business independently and with its separate employees i the distribution is being carried out for the following corporate business_purpose to separate ownership of distributing between the family a shareholders and the family b shareholders so that business can be carried on without conflict the distribution is motivated in whole or substantial part by this corporate business_purpose j the distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both k for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution l for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that either i was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii is received in the distribution to the extent attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution plr-128606-10 m the total adjusted_basis of the assets distributing will transfer to controlled in the contribution will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the contribution and ii the amount of any cash and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled in the contribution and transferred to the creditors of distributing pursuant to the plan_of_reorganization n the liabilities assumed within the meaning of sec_357 by controlled in the contribution and the liabilities to which the transferred assets are subject will have been incurred in the ordinary course of business and will be associated with the assets being transferred o the total fair_market_value of the assets distributing will transfer to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the contribution ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the contribution and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution p distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction q no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution r payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length s no two parties to the transaction are investment companies as defined in sec_368 and iv t the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation u immediately after the transaction as defined in sec_355 either i neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 or no person will hold a 50-percent_or_greater_interest plr-128606-10 within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 who did not hold such an interest in such corporation immediately before the transaction as defined in sec_355 v distributing is an s_corporation within the meaning of sec_1361 immediately following the proposed transaction controlled will be eligible to elect s_corporation status and controlled will elect to be an s_corporation pursuant to sec_1362 there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled rulings based solely on the information submitted and representations made we rule as follows with regard to the proposed transaction the contribution followed by the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal distributing’s basis in that asset immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder x and shareholder y on the receipt of controlled stock in the distribution sec_355 the aggregate basis of the controlled stock received by shareholder x and shareholder y in the distribution will equal the shareholder’s aggregate basis in the distributing stock surrendered in exchange therefor allocated in the manner described in sec_1_358-2 sec_358 and b the holding_period of the controlled stock received by shareholder x and shareholder y in the distribution will include the period the shareholder held the distributing stock on which the distribution is made provided the shareholder held that plr-128606-10 stock as a capital_asset on the date of the distribution sec_1223 distributing's momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to make a subchapter_s_election under sec_1362 for its first taxable_year provided such election is made effective immediately following the termination of the original qsub election caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is being used principally as a device for the distribution of the earnings_and_profits of either distributing or controlled or both see sec_355 and sec_1_355-2 and iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 in addition we express no opinion concerning the tax consequences of step iii of the proposed transaction procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter in accordance with the power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely ______________________________ richard m heinecke assistant to the branch chief branch office of associate chief_counsel corporate
